Exhibit 10.3

 

GRANT OF A SECURITY INTEREST -- TRADEMARKS

This Trademark Security Agreement (this "Trademark Security Agreement") is made
as of January 28, 2015, by each of the undersigned Grantors (each a "Grantor"
and collectively, the "Grantors"), in favor of Highbridge Principal Strategies,
LLC, in its capacity as collateral agent for itself and the other Secured
Parties (together with its successors and assigns in such capacity, "Grantee").

 

WHEREAS, each Grantor has adopted, used and is using, and holds all right, title
and interest in and to, the trademarks and service marks listed on the attached
Schedule A beside its name, which trademarks and service marks are registered or
applied for in the United States Patent and Trademark Office (the "Trademarks");

 

WHEREAS, each Grantor has entered into a Pledge and Security Agreement, dated
January 28, 2015 (as amended, restated, supplemented, modified or otherwise
changed from time to time, the "Security Agreement"), in favor of Grantee; and

 

WHEREAS, pursuant to the Security Agreement, each Grantor has granted to the
Grantee for the benefit of the Secured Parties (as defined in the Security
Agreement), a continuing security interest in all right, title and interest of
such Grantor in, to and under the Trademarks listed beside its name, together
with, among other things, the goodwill of the business symbolized by the
Trademarks and the applications and registrations thereof, and all proceeds
thereof, including, without limitation, any and all causes of action which may
exist by reason of infringement thereof and any and all damages arising from
past, present and future violations thereof (the "Collateral"), to secure the
payment, performance and observance of the Secured Obligations (as defined in
the Security Agreement).

 

NOW, THEREFORE, as collateral security for the payment, performance and
observance of all of the Secured Obligations, for good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
each Grantor does hereby grant to the Grantee and grants to the Grantee for the
benefit of the Secured Parties, a continuing security interest in the Collateral
to secure the prompt payment, performance and observance of the Secured
Obligations.

 

All capitalized terms used but not otherwise defined herein have the meanings
given to them in the Security Agreement 

 

Each Grantor does hereby further acknowledge and affirm that the rights and
remedies of the Grantee with respect to the Collateral are more fully set forth
in the Security Agreement, the terms and provisions of which are hereby
incorporated herein by reference as if fully set forth herein.

 

This Trademark Security Agreement may be executed in any number of counterparts
and by different parties in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart by
facsimile or electronic mail shall be equally effective as delivery of an
original executed counterpart.

 

[Remainder of page intentionally left blank]

 

 

 

 

IN WITNESS WHEREOF, the Grantors have caused this Trademark Security Agreement
to be duly executed by their officers thereunto duly authorized as of the date
first set forth above.

 

  FUTURE ADS LLC       By:

/s/ Robert Regular

    Name:  Robert Regular     Title:  Chief Executive Officer       KITARA
MEDIA, LLC       By:

/s/ Robert Regular

    Name:  Robert Regular     Title:  Chief Executive Officer       HEALTH GURU
MEDIA, INC.       By:

/s/ Robert Regular

    Name:  Robert Regular     Title:  Chief Executive Officer       APPENITY LLC
      By:

/s/ Robert Regular

    Name:  Robert Regular     Title:  Chief Executive Officer         EPICPLAY
LLC       By:

/s/ Robert Regular

    Name:  Robert Regular     Title:  Chief Executive Officer       GAMEVANCE
LLC       By:

/s/ Robert Regular

    Name:  Robert Regular     Title:  Chief Executive Officer

 

 

 



 

 

